DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/506,220, filed on 2/23/2017 and 11/7/2018.

Information Disclosure Statement
The information disclosure statement(s) was/were submitted on 3/22/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim(s) 7 is/are objected to because of the following informalities:  in view of claim 7 reciting “said method is performed by each of a plurality of nodes”, change “a node” in line 4 to “the respective node” and “the node” in lines 5, 10, 14 and 18 to “the respective node” and “said nodes” in lines 22-23 and 25-30 to “said plurality of nodes” and delete “said method is performed by each of a plurality of nodes” and in line 3 have “at each of a plurality of nodes: detecting whether…” with proper indents.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2005/0105504 to Sakoda (IDS filed 3/22/2021) and in further view of US Patent 8,274,961 to Sakoda et al (hereinafter Iwami) (IDS filed 3/22/2021).

Regarding claim 1, Sakoda teaches a ready to send/clear to send (RTS/CTS) handshaking method, the method comprising: 
transmitting an RTS packet from a first terminal (fig. 6, STA-0 sending RTS); and
upon receipt of the RTS packet by a terminal within a control communication range of the first terminal, the terminal 5 setting a first network allocation vector (NAV) during a CTS packet transmission period, where a second terminal transmits a CTS packet during the CTS packet transmission interval (it is noted that this conditional limitation(s) is/are not required to be performed because one or more condition(s) are not required to be met and thus given no patentable weight in view of MPEP 2111.04(II). However, for compact prosecution, the Examiner will examine this limitation(s); fig. 6, STA-2 receiving RTS from STA-0 and setting a NAV during T2 to T3 and T3 to T4, which is a CTS transmission period where STA-1 transmits a CTS; ¶ 91, This RTS packet is also received in the communication station STA2 which is located in the neighborhood of the communication station STA0…setting up NAV during the time until T4; ¶ 16, When the RTS signal is received, the communication station STA2 starts a receiving operation on discovering a preamble, and further decodes PSDU based on information obtained by decoding a PLCP header. It is recognized from the frame control field in the PSDU that the packet is the RTS packet; ¶ 89, The same state as that explained in the prior art example of FIG. 15 is assumed in FIG. 6. Examiner correspond STA-2 to the terminal and STA-1 to the second terminal); 
wherein the terminal is further configured such that the terminal does not set the second NAV during the data packet transmission period if the CTS packet is not received (fig. 6, shows STA-2 not receiving the CTS from STA-1 during T3 to T4 and then not setting a NAV during a data transmission period of T5 to T6; ¶ 99, The data packet generated in the above described procedure starts to be transmitted at time T5).
Although Sakoda teaches the CTS packet and the terminal and the second terminal and a data transmission period (fig. 6, a data transmission period of T5 to T6), Sakoda does not explicitly disclose where the CTS packet is received by the terminal if and only if the terminal is within a control communication range of the second terminal and wherein the terminal is configured such that upon receipt of the CTS packet the terminal sets a second NAV during a data packet transmission period (it is noted that this conditional limitation(s) is/are not required to be performed because one or more condition(s) are not required to be met and thus given no patentable weight in view of MPEP 2111.04(II). However, for compact prosecution, the Examiner will examine this limitation(s)).
Iwami in the same or similar field of endeavor teaches where a CTS packet is received by a terminal if and only if the terminal is within a control communication range of a second terminal and wherein the terminal is configured such that upon receipt of the CTS packet the terminal sets a second NAV during a data packet transmission period (fig. 7, shows a CTS, which is transmitted by STA1, is received by STA3 and after receipt by the CTS, STA3 sets a NAV during T5 to T6, which is where data is transmitted by STA0; col. 35 lines 60-61, STA0 transmits the thus generated data packet at time T5; col. 28, lines 58-67, four communication stations, STA2, STA0, STA1, and STA3, exist, and communication station adjoining to each other in the figure are located within the range of radio waves. As shown in fig. 7 and in view of col. 28 lines 58-67, STA3 is adjoining STA1 and thus STA3 is within a CTS communication range of STA1). By modifying Sakoda’s teachings of the CTS packet and the terminal and the second terminal and a data transmission period with Iwami’s teachings of where a CTS packet is received by a terminal if and only if the terminal is within a control communication range of a second terminal and wherein the terminal is configured such that upon receipt of the CTS packet the terminal sets a second NAV during a data packet transmission period, the modification results in where the CTS packet is received by the terminal if and only if the terminal is within a control communication range of the second terminal and wherein the terminal is configured such that upon receipt of the CTS packet the terminal sets a second NAV during a data packet transmission period.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sakoda’s teachings with Iwami’s above teachings. The motivation is so that collision can be avoided (Iwami col. 2 line 65 to col. 3 line 13). Known work in one field of endeavor (Iwami prior art) may prompt variations of it for use in either the same field or a different one (Sakoda prior art) based on design incentives (so that collision can be avoided) or other market forces if the variations are predictable to one or ordinary skill in the art.

Regarding claim 10 2, the combination teaches the method of claim 1, further comprising: 
transmitting a data packet from the first terminal, where the data packet is received by the terminal if and only if the terminal is within a data communication range of the first terminal (Sakoda fig. 6, STA-0 transmitting data T5 and STA-2 receiving the data; ¶ 99, The data packet generated in the above described procedure starts to be transmitted at time T5; ¶ 101, The data packet is received by the communication station STA2 which is located in the neighborhood of the communication station STA0); 
wherein the terminal is configured such that upon receipt of the data packet the terminal sets a third NAV during an acknowledgment (ACK) packet transmission period (Sakoda fig. 6, STA-2 receiving Data and then setting a NAV during T6 to T7 and T7 to T8, which is a ACK transmission period; ¶ 101, The data packet is received by the communication station STA2 which is located in the neighborhood of the communication station STA0…the communication station STA2 sets up NAV from time T6 to time T8 to make the transmission disapproved).
Although the combination teaches the data packet and the terminal and the third NAV and the ACK packet transmission period, the combination does not explicitly disclose the terminal is further configured such that the terminal does not set the third NAV during the acknowledgement (ACK) packet transmission period if the data packet is not received (it is noted that this conditional limitation(s) is/are not required to be performed because one or more condition(s) are not required to be met and thus given no patentable weight in view of MPEP 2111.04(II). However, for compact prosecution, the Examiner will examine this limitation(s)).  
Sakoda teaches the concept of a terminal is configured such that the terminal does not set a NAV during an acknowledgement (ACK) packet transmission period if the data packet is not received (fig. 6, shows STA-3 does not receive data transmitted by STA-0 at T5 and then STA-3 to not set a NAV during a ACK packet transmission period of T7 to T8 versus STA-2 receiving data transmitted by STA-0 at T5 and then STA-2 setting a NAV during the ACK packet transmission period of T7 to T8; ¶ 99, The data packet generated in the above described procedure starts to be transmitted at time T5). By modifying the combination’s teachings of  the data packet and the terminal and the third NAV and the ACK packet transmission period with Sakoda’s teachings of the concept of a terminal is configured such that the terminal does not set a NAV during an acknowledgement (ACK) packet transmission period if the data packet is not received, the modification results in the terminal is further configured such that the terminal does not set the third NAV during the acknowledgement (ACK) packet transmission period if the data packet is not received.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Sakoda’s above teachings. The motivation is providing an excellent communication method (Sakoda ¶ 36). 

Regarding claim 5, the combination teaches the method of claim 1, wherein the terminal is a portable terminal (Sakoda fig. 6 show STA-2; Iwami col. 2 lines 24-34, discloses mobile stations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sakoda’s teachings with Iwami’s teachings of a terminal is a portable terminal. The motivation is increasing user experience by enabling the portable terminal to be placed where the user wants.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakoda and Iwami and in further view of US PGPub 2017/0027001 to Choi et al (hereinafter Choi) (IDS filed 3/22/2021).

Regarding claim 3, the combination teaches the method of claim 2.
Although the combination teaches the data communication range of the first terminal and the control communication range of the first terminal, the combination does not explicitly disclose the data communication range of the first terminal is smaller than the control communication range of the first terminal.
Choi in the same or similar field of endeavor teaches a data communication range of a terminal is smaller than a control communication range of the terminal (¶ 56, a transmission range of a data PPDU (or data frame) may be different from a transmission range of an RTS PPDU (RTS frame)/CTS PPDU (CTS frame); ¶ 91, the transmission range of the data frame may be relatively smaller than the transmission range of the RTS frame; fig. 5, shows AP having different data frame transmission range and RTS frame transmission range; ¶ 31, the term "STA" may, in its definition, include both an AP and a non-AP STA (station); ¶ 4, transmitting terminal (station (STA))). By modifying the combination’s teachings of the control communication range of the first terminal and the data communication range of the first terminal with Choi’s teachings of a data communication range of a terminal is smaller than a control communication range of the terminal, the modification results in the data communication range of the first terminal is smaller than the control communication range of the first terminal.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Choi’s above teachings. The motivation is reducing collision between frames in a WLAN system (Choi2 ¶ 11). Known work in one field of endeavor (Choi2 prior art) may prompt variations of it for use in either the same field or a different one (Sakoda prior art) based on design incentives (reducing collision between frames in a WLAN system) or other market forces if the variations are predictable to one or ordinary skill in the art.

Claim(s) 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakoda and Iwami and in further view of US PGPub 2015/0365972 to Seok (IDS filed 3/22/2021).

Regarding claim 4, the combination teaches the method of claim 2.
Although the combination teaches the CTS packet transmission period and the data packet transmission period and the ACK packet transmission period (Sakoda fig. 6, shows from T3 to T4 is where CTS is transmitted and from T5 to T6 is where data is transmitted and from T7 to T8 is where ACK is transmitted; ¶ 99), the combination does not explicitly disclose the CTS packet transmission period is a predetermined period, wherein the data packet transmission period is a predetermined period, and wherein the acknowledgment (ACK) packet transmission period is a predetermined period.
Seok in the same or similar field of endeavor teaches a CTS packet transmission period is a predetermined period, wherein a data packet transmission period is a predetermined period, and wherein a acknowledgment (ACK) packet transmission period is a predetermined period (¶ 136, the AP may configure transmission times of the CTS frames 1020 and 1030; ¶ 89, configure information (e.g., a transmission start time and/or a transmission end time) associated with a transmission time of the transmitted and received frame; ¶ 125, transmission times of the data frames may have the same value; ¶ 138, AP may adjust transmission times when the AP transmits the data frames; ¶ 114, AP may transmit the data frame including the information regarding the transmission time of the block ACK). By modifying the combination’s teachings of the CTS packet transmission period and the data packet transmission period and the ACK packet transmission period with Seok’s teachings of a CTS packet transmission period is a predetermined period, wherein a data packet transmission period is a predetermined period, and wherein a acknowledgment (ACK) packet transmission period is a predetermined period, the modification results in the CTS packet transmission period is a predetermined period, wherein the data packet transmission period is a predetermined period, and wherein the acknowledgment (ACK) packet transmission period is a predetermined period.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Seok’s above teachings. The motivation is increasing data throughput and frequency efficiency (Seok ¶ 13). Known work in one field of endeavor (Seok prior art) may prompt variations of it for use in either the same field or a different one (Sakoda prior art) based on design incentives (increasing data throughput and frequency efficiency) or other market forces if the variations are predictable to one or ordinary skill in the art.

Regarding claim 6, the combination teaches the method of claim 1.
Although the combination teaches the CTS packet transmission period and the data packet transmission period (Sakoda fig. 6, shows from T3 to T4 is where CTS is transmitted and from T5 to T6 is where data is transmitted; ¶ 99), the combination does not explicitly disclose the CTS packet transmission period is a predetermined period, and wherein the data packet transmission period is a predetermined period.
Seok in the same or similar field of endeavor teaches a CTS packet transmission period is a predetermined period, and wherein a data packet transmission period is a predetermined period (¶ 136, the AP may configure transmission times of the CTS frames 1020 and 1030; ¶ 89, configure information (e.g., a transmission start time and/or a transmission end time) associated with a transmission time of the transmitted and received frame; ¶ 125, transmission times of the data frames may have the same value; ¶ 138, AP may adjust transmission times when the AP transmits the data frames; ¶ 114, AP may transmit the data frame including the information regarding the transmission time of the block ACK). By modifying the combination’s teachings of the CTS packet transmission period and the data packet transmission period with Seok’s teachings of a CTS packet transmission period is a predetermined period, and wherein a data packet transmission period is a predetermined period, the modification results in the CTS packet transmission period is a predetermined period, and wherein the data packet transmission period is a predetermined period.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Seok’s above teachings. The motivation is increasing data throughput and frequency efficiency (Seok ¶ 13). Known work in one field of endeavor (Seok prior art) may prompt variations of it for use in either the same field or a different one (Sakoda prior art) based on design incentives (increasing data throughput and frequency efficiency) or other market forces if the variations are predictable to one or ordinary skill in the art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-2 and 5 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,893,441 (hereinafter Patent) in view of US PGPub 2005/0105504 to Sakoda (IDS filed 3/22/2021).

Regarding claim 1, Patent teaches a ready to send/clear to send (RTS/CTS) handshaking method, the method comprising: 
transmitting an RTS packet from a first sender (claim 1, discloses a sender sending); 
and upon receipt of the RTS packet by a terminal within a control communication range of the first sender, the terminal setting a first network allocation vector (NAV) during a CTS packet transmission period (claim 1), 
where a second sender transmits a CTS packet, and where the CTS packet is received by the terminal if and only if the terminal is within a control communication range of the second sender (claim 1); 
wherein the terminal is configured such that upon receipt of the CTS packet the terminal sets a second NAV during a data packet transmission period (claim 1), and further configured such that the terminal does not set the second NAV during the data transmission period if the CTS packet is not received (claim 1).
Although Patent teaches a first sender, a second sender and the second sender transmits a CTS packet and the CTS packet transmission period, Patent does not explicitly disclose a first terminal, a second terminal and the second terminal and the second terminal transmits a CTS packet during the CTS packet transmission period.
Sakoda in the same or similar field of endeavor teaches a first terminal, a second terminal and the second terminal transmits a CTS packet during a CTS packet transmission period (fig. 6). By modifying Patent’s teachings of a first sender, a second sender and the second sender transmits a CTS packet and the CTS packet transmission period with Sakoda’s teachings of a first terminal, a second terminal and the second terminal transmits a CTS packet during a CTS packet transmission period, the modification results in a first terminal, a second terminal and the second terminal and the second terminal transmits a CTS packet during the CTS packet transmission period.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Patent’s teachings with Sakoda’s above teachings. The motivation is to reduce interference during reception of a data packet, so that transmission and reception can be performed efficiently (Sakoda ¶ 155).

Regarding claim 2,  The method of claim 1, further comprising: transmitting a data packet from the first terminal, where the data packet is received by the terminal if and only if the terminal is within a data communication range of the first terminal; wherein the terminal is configured such that upon receipt of the data packet the terminal sets a third NAV during an acknowledgment (ACK) packet transmission period, and further configured such that the terminal does not set the third NAV during the acknowledgment (ACK) packet transmission period if the data packet is not received (Patent claim 1; Sakoda fig. 6).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Patent’s teachings with Sakoda’s teachings of a first terminal. The motivation is to reduce interference during reception of a data packet, so that transmission and reception can be performed efficiently (Sakoda ¶ 155).

Regarding claim 5, the combination teaches the method of claim 1, wherein the terminal is a portable terminal (Patent claims 1-2).

Claim(s) 3 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over Patent and Sakoda and in further view of US PGPub 2017/0027001 to Choi et al (hereinafter Choi) (IDS filed 3/22/2021).

Regarding claim 3, the combination teaches the method of claim 2.
Although the combination teaches the data communication range of the first terminal and the control communication range of the first terminal (Patent claim 1), the combination does not explicitly disclose the data communication range of the first terminal is smaller than the control communication range of the first terminal.
Choi in the same or similar field of endeavor teaches a data communication range of a terminal is smaller than a control communication range of the terminal (¶ 56, a transmission range of a data PPDU (or data frame) may be different from a transmission range of an RTS PPDU (RTS frame)/CTS PPDU (CTS frame); ¶ 91, the transmission range of the data frame may be relatively smaller than the transmission range of the RTS frame; fig. 5, shows AP having different data frame transmission range and RTS frame transmission range; ¶ 31, the term "STA" may, in its definition, include both an AP and a non-AP STA (station); ¶ 4, transmitting terminal (station (STA))). By modifying the combination’s teachings of the control communication range of the first terminal and the data communication range of the first terminal with Choi’s teachings of a data communication range of a terminal is smaller than a control communication range of the terminal, the modification results in the data communication range of the first terminal is smaller than the control communication range of the first terminal.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Choi’s above teachings. The motivation is reducing collision between frames in a WLAN system (Choi2 ¶ 11). 

Claim(s) 4 and 6 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over Patent and Sakoda and in further view of US PGPub 2015/0365972 to Seok (IDS filed 3/22/2021).

Regarding claim 4, the combination teaches the method of claim 2.
Although the combination teaches the CTS packet transmission period and the data packet transmission period and the ACK packet transmission period (Patent claim 1), the combination does not explicitly disclose the CTS packet transmission period is a predetermined period, wherein the data packet transmission period is a predetermined period, and wherein the acknowledgment (ACK) packet transmission period is a predetermined period.
Seok in the same or similar field of endeavor teaches a CTS packet transmission period is a predetermined period, wherein a data packet transmission period is a predetermined period, and wherein a acknowledgment (ACK) packet transmission period is a predetermined period (¶ 136, the AP may configure transmission times of the CTS frames 1020 and 1030; ¶ 89, configure information (e.g., a transmission start time and/or a transmission end time) associated with a transmission time of the transmitted and received frame; ¶ 125, transmission times of the data frames may have the same value; ¶ 138, AP may adjust transmission times when the AP transmits the data frames; ¶ 114, AP may transmit the data frame including the information regarding the transmission time of the block ACK). By modifying the combination’s teachings of the CTS packet transmission period and the data packet transmission period and the ACK packet transmission period with Seok’s teachings of a CTS packet transmission period is a predetermined period, wherein a data packet transmission period is a predetermined period, and wherein a acknowledgment (ACK) packet transmission period is a predetermined period, the modification results in the CTS packet transmission period is a predetermined period, wherein the data packet transmission period is a predetermined period, and wherein the acknowledgment (ACK) packet transmission period is a predetermined period.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Seok’s above teachings. The motivation is increasing data throughput and frequency efficiency (Seok ¶ 13). 

Regarding claim 6, the combination teaches the method of claim 1.
Although the combination teaches the CTS packet transmission period and the data packet transmission period (Patent claim 1), the combination does not explicitly disclose the CTS packet transmission period is a predetermined period, and wherein the data packet transmission period is a predetermined period.
Seok in the same or similar field of endeavor teaches a CTS packet transmission period is a predetermined period, and wherein a data packet transmission period is a predetermined period (¶ 136, the AP may configure transmission times of the CTS frames 1020 and 1030; ¶ 89, configure information (e.g., a transmission start time and/or a transmission end time) associated with a transmission time of the transmitted and received frame; ¶ 125, transmission times of the data frames may have the same value; ¶ 138, AP may adjust transmission times when the AP transmits the data frames; ¶ 114, AP may transmit the data frame including the information regarding the transmission time of the block ACK). By modifying the combination’s teachings of the CTS packet transmission period and the data packet transmission period with Seok’s teachings of a CTS packet transmission period is a predetermined period, and wherein a data packet transmission period is a predetermined period, the modification results in the CTS packet transmission period is a predetermined period, and wherein the data packet transmission period is a predetermined period.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Seok’s above teachings. The motivation is increasing data throughput and frequency efficiency (Seok ¶ 13). 

Claim(s) 7-11 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,893,441 (hereinafter Patent) in view of US Patent 8,274,961 to Sakoda et al. (hereinafter Iwami) (IDS filed 3/22/2021).

Regarding claim 7, Patent teaches a ready to send/clear to send (RTS/CTS) handshaking method, the method comprising: 
detecting whether one or more control and/or data packets is received by a node (claim 1); 
and upon the node receiving the one or more control and/or data packets, setting a network allocation vector (NAV) only during a packet transmission period subsequent to the receiving of the one or more control and/or data packets (claim 1), wherein the setting of the NAV comprises: 
setting a first NAV only during a CTS packet transmission period, only if the node is within a control communication range of a sender of an RTS packet and the one or more control and/or data packets comprises the RTS packet (claim 1); 
setting a second NAV only during a data packet transmission period, only if the node is within a control communication range of a sender of a CTS packet and the one or more control and/or data packets comprises the CTS packet (claim 1); 
and setting a third NAV only during an acknowledge (ACK) packet transmission period, only if the node is within a data communication range of the sender of the RTS packet and the one or more control and/or data packets comprises a data packet sent by the sender of the RTS packet (claim 1).
Although Patent teaches said method and sets said first NAV, sets said second NAV and sets said third NAV, Patent does not explicitly disclose said method is performed by each of a plurality of nodes, wherein a first group of said nodes sets said first NAV, a second group of said nodes sets said second NAV, and a third group of said nodes sets said third NAV; and wherein said first group of said nodes is different than said second group of said nodes and different than said third group of said nodes, said second group of said nodes is different than said first group of said nodes and different than said third group of said nodes, and said third group of said nodes is different than said first group of said nodes and different than said second group of said nodes.
Iwami in the same or similar field of endeavor teaches a method is performed by each of a plurality of nodes, wherein a first group of said nodes sets a first NAV, a second group of said nodes sets a second NAV, and a third group of said nodes sets a third NAV; and wherein said first group of said nodes is different than said second group of said nodes and different than said third group of said nodes, said second group of said nodes is different than said first group of said nodes and different than said third group of said nodes, and said third group of said nodes is different than said first group of said nodes and different than said second group of said nodes (col. 19 lines 1-5, The processing at each communication station, described below, is basically carried out at every communication station that participates in the network; fig. 18, shows a plurality of stations and a station setting a NAV at least during a CTS transmission period from T3 to T4 and a station setting a NAV at least during a data transmission period from T5 to T7 and a station setting a NAV at least during a acknowledgement transmission period from T7 to T8). By modifying Patent’s teachings of said method and sets said first NAV, sets said second NAV and sets said third NAV with Iwami’s teachings of a method is performed by each of a plurality of nodes, wherein a first group of said nodes sets a first NAV, a second group of said nodes sets a second NAV, and a third group of said nodes sets a third NAV; and wherein said first group of said nodes is different than said second group of said nodes and different than said third group of said nodes, said second group of said nodes is different than said first group of said nodes and different than said third group of said nodes, and said third group of said nodes is different than said first group of said nodes and different than said second group of said nodes, the modification results in said method is performed by each of a plurality of nodes, wherein a first group of said nodes sets said first NAV, a second group of said nodes sets said second NAV, and a third group of said nodes sets said third NAV; and wherein said first group of said nodes is different than said second group of said nodes and different than said third group of said nodes, said second group of said nodes is different than said first group of said nodes and different than said third group of said nodes, and said third group of said nodes is different than said first group of said nodes and different than said second group of said nodes.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Patent’s teachings with Iwami’s above teachings. The motivation is providing flexible transmitting and receiving procedures and overheads are reduced (Iwami col. 1 lines 19-30). 

Regarding claim 8, the combination teaches the method of claim 7, wherein the sender of the CTS packet sends the CTS packet during the CTS packet transmission period and in response to the sending of the RTS packet (Iwami fig. 18).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Iwami’s teachings of the sender of the CTS packet sends the CTS packet during the CTS packet transmission period and in response to the sending of the RTS packet. The motivation is providing flexible transmitting and receiving procedures and overheads are reduced (Iwami col. 1 lines 19-30). 

Regarding claim 9, the combination teaches the method of claim 7, wherein the sender of the RTS packet sends the data packet during the data packet transmission period and in response to the sending of the CTS packet (Iwami fig. 18).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Iwami’s teachings of the sender of the RTS packet sends the data packet during the data packet transmission period and in response to the sending of the CTS packet. The motivation is providing flexible transmitting and receiving procedures and overheads are reduced (Iwami col. 1 lines 19-30). 

Regarding claim 10, the combination teaches the method of claim 7, wherein the sender of the CTS packet sends an ACK packet during the ACK packet transmission period and in response to the sending of the data packet (Iwami fig. 18).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Iwami’s teachings of the sender of the CTS packet sends an ACK packet during the ACK packet transmission period and in response to the sending of the data packet. The motivation is providing flexible transmitting and receiving procedures and overheads are reduced (Iwami col. 1 lines 19-30). 

Regarding claim 11, the combination teaches the method of claim 7, wherein the sender of the CTS packet sends the CTS packet during the CTS packet transmission period and in response to the sending of the RTS packet, the sender of the RTS packet sends the data packet during the data packet transmission period and in response to the sending of the CTS packet, and the sender of the CTS packet sends an ACK packet during the ACK packet transmission period and in response to the sending of the data packet (Iwami fig. 18).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Iwami’s teachings of the sender of the CTS packet sends the CTS packet during the CTS packet transmission period and in response to the sending of the RTS packet, the sender of the RTS packet sends the data packet during the data packet transmission period and in response to the sending of the CTS packet, and the sender of the CTS packet sends an ACK packet during the ACK packet transmission period and in response to the sending of the data packet. The motivation is providing flexible transmitting and receiving procedures and overheads are reduced (Iwami col. 1 lines 19-30). 

Claim(s) 12-13 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over Patent and Iwami and in further view of US PGPub 2017/0027001 to Choi et al (hereinafter Choi) (IDS filed 3/22/2021).

Regarding claim 12, the combination teaches the method of claim 11.
Although the combination teaches the data communication range of the sender of the RTS packet and the control communication range of the sender of the RTS packet, the combination does not explicitly disclose the data communication range of the sender of the RTS packet is smaller than the control communication range of the sender of the RTS packet.
Choi in the same or similar field of endeavor teaches a data communication range of a sender of a RTS packet is smaller than a control communication range of a sender of a RTS packet (¶ 56, a transmission range of a data PPDU (or data frame) may be different from a transmission range of an RTS PPDU (RTS frame)/CTS PPDU (CTS frame); ¶ 91, the transmission range of the data frame may be relatively smaller than the transmission range of the RTS frame; fig. 5, shows AP having different data frame transmission range and RTS frame transmission range; ¶ 31, the term "STA" may, in its definition, include both an AP and a non-AP STA (station); ¶ 4, transmitting terminal (station (STA))). By modifying the combination’s teachings of the data communication range of the sender of the RTS packet and the control communication range of the sender of the RTS packet with Choi’s teachings of a data communication range of a sender of a RTS packet is smaller than a control communication range of a sender of a RTS packet, the modification results in the data communication range of the sender of the RTS packet is smaller than the control communication range of the sender of the RTS packet.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Choi’s above teachings. The motivation is reducing collision between frames in a WLAN system (Choi2 ¶ 11).

Regarding claim 13, the combination teaches the method of claim 7.
Although the combination teaches the data communication range of the sender of the RTS packet and the control communication range of the sender of the RTS packet, the combination does not explicitly disclose the data communication range of the sender of the RTS packet is smaller than the control communication range of the sender of the RTS packet.
Choi in the same or similar field of endeavor teaches a data communication range of a sender of a RTS packet is smaller than a control communication range of a sender of a RTS packet (¶ 56, a transmission range of a data PPDU (or data frame) may be different from a transmission range of an RTS PPDU (RTS frame)/CTS PPDU (CTS frame); ¶ 91, the transmission range of the data frame may be relatively smaller than the transmission range of the RTS frame; fig. 5, shows AP having different data frame transmission range and RTS frame transmission range; ¶ 31, the term "STA" may, in its definition, include both an AP and a non-AP STA (station); ¶ 4, transmitting terminal (station (STA))). By modifying the combination’s teachings of the data communication range of the sender of the RTS packet and the control communication range of the sender of the RTS packet with Choi’s teachings of a data communication range of a sender of a RTS packet is smaller than a control communication range of a sender of a RTS packet, the modification results in the data communication range of the sender of the RTS packet is smaller than the control communication range of the sender of the RTS packet.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Choi’s above teachings. The motivation is reducing collision between frames in a WLAN system (Choi2 ¶ 11).

Allowable Subject Matter
Claim 7 would be allowable if Applicant files a terminal disclaimer or amend that overcomes the double patenting rejection set forth in this Office action.
Claims 8-13 would be allowable if Applicant files a terminal disclaimer or amend that overcomes the double patenting rejection(s), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: although different prior arts of record teaches all the different features of each limitation of claim 7, the prior arts of record, in single or combination, does not teach, suggest or provide rationale for “detecting whether one or more control and/or data packets is received by a node; and upon the node receiving the one or more control and/or data packets, setting a network allocation vector (NAV) only during a packet transmission period subsequent to the receiving of the one or more control and/or data packets, wherein the setting of the NAV comprises: setting a first NAV only during a CTS packet transmission period, only if the node is within a control communication range of a sender of an RTS packet and the one or more control and/or data packets comprises the RTS packet; setting a second NAV only during a data packet transmission period, only if the node is within a control communication range of a sender of a CTS packet and the one or more control and/or data packets comprises the CTS packet; and setting a third NAV only during an acknowledge (ACK) packet transmission period, only if the node is within a data communication range of the sender of the RTS packet and the one or more control and/or data packets comprises a data packet sent by the sender of the RTS packet; wherein said method is performed by each of a plurality of nodes, wherein a first group of said nodes sets said first NAV, a second group of said nodes sets said second NAV, and a third group of said nodes sets said third NAV; and wherein said first group of said nodes is different than said second group of said nodes and different than said third group of said nodes, said second group of said nodes is different than said first group of said nodes and different than said third group of said nodes, and said third group of said nodes is different than said first group of said nodes and different than said second group of said nodes” of claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US PGPub 2016/0081010 by Seok discloses when an STA other than the destination STA receives the RTS frame, CTS frame and data frame or an ACK frame, channel access is deferred by setting an NAV value (see ¶ 285); and
US PGPub 2016/0066349 by Seok discloses if an STA other than the destination STA receives the RTS frame, the CTS frame, the DATA frame, or an ACK frame, an NAV value is set (¶ 279).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER P CHAU whose telephone number is (571)270-7152. The examiner can normally be reached 9:30 A.M - 6 P.M. ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER P CHAU/            Primary Examiner, Art Unit 2476